 

EXHIBIT 10.1




LICENSE AGREEMENT BETWEEN

IPIN DEBIT NETWORK, INC.

AND

INFANTLY AVAILABLE, INC.







THIS AGREEMENT is made as of this 15th day of May by and between iPIN Debit
Network, Inc, a corporation organized and existing under the laws of the
Province of New Brunswick, Canada, with offices at 96 Norwood Avenue, Suite 214,
Moncton, New Brunswick E1C 6L9 (hereinafter “LICENSOR”), and Infantly Available,
Inc., a corporation organized and existing under the laws of the State of
Nevada, with offices at 5694 Mission Center Road, Suite 602-660, San Diego, CA,
92108-4312 (hereinafter “LICENSEE”), and when used collectively, the “Parties”.
 




W I T N E S S E T H

WHEREAS, LICENSOR is engaged in the business of designing and developing
technology, systems and products in the nature of electronic payments processing
and has, over the years, acquired and developed substantial and valuable
technical knowledge, know-how, and experience in the design and development of
such systems and products described in detail in Schedule A attached hereto
(hereinafter the “Technology”); and




WHEREAS, LICENSOR is the sole and exclusive owner of United States Letters
Patents identified more fully in the attached Schedule A (hereinafter
collectively, the “Patents”);




WHEREAS, LICENSEE desires to utilize the Technology and Patents (hereinafter
collectively “the Intellectual Property”) in the design, development and sale of
the types of products and services listed in the attached Schedule A (the
“Licensed Products”); and




WHEREAS, LICENSOR and LICENSEE believe it is in their mutual interest and desire
to enter into an agreement whereby LICENSEE would use the LICENSOR’s
Intellectual Property in the design, development, and sale of the Licensed
Products pursuant to the terms and conditions hereinafter provided.

NOW, THEREFORE, in consideration of the premises and the mutual covenants of
this Agreement, the parties hereto agree as follows:







1.

LICENSE GRANT

1.1

LICENSOR hereby grants to LICENSEE and its sub-licensees, for the Term of this
Agreement as defined herein below, an exclusive, assignable, right and license
to make, use, and sell the Intellectual Property in order to develop, implement,
process, prepare and sell the Licensed Products using the Intellectual Property
in the countries identified in Schedule A attached hereto (hereinafter the
“Territory”).








--------------------------------------------------------------------------------



1.2

LICENSOR hereby grants to LICENSEE and its sub-licensees, for the Term of this
Agreement as defined herein below, a non-exclusive, assignable, right and
license to make, use, and sell the Intellectual Property in order to develop,
implement, process, prepare and sell the Licensed Products using the
Intellectual Property in all other countries which are not identified in
Schedule A attached hereto (hereinafter the “Territory”).




1.3

The LICENSEE may grant sub-licenses to third parties under this Agreement.




1.4

As used in this Agreement, the Technology shall mean and include knowledge,
know-how, processes, inventions, techniques, formulae, products, business
operations, business plans, business contacts, marketing plans, customer
requirements, designs, sketches, photographs, drawings, specifications, reports,
studies, findings, data, plans, or other records and/or software, including such
Patents as set forth in greater detail below, trademarks, trade secrets, trade
names, designed, developed, and/or owned by LICENSOR.




1.5

As used in the Agreement, the Patents shall mean and include the United States
Letters Patents identified more fully in the attached Schedule A, along with any
patents on improvements thereof.  In addition, the Patents shall mean and
include the following:




1.5.1

Any divisional, continuation, or substitute U.S. patent application that shall
be based on the Patents; and




1.5.2

Any patents that shall issue on any of the above-described patent applications
or on any improvements thereof, and any reissues and extensions thereof.




1.6

The license granted herein is subject to a reserved, nonexclusive, license in
LICENSOR to make, use, and sell the systems and methods embodying the
invention(s) of the Technology in countries which are not included in the
Territory.




1.7

LICENSEE will provide LICENSOR with the opportunity to bid to provide front-end
processing services to LICENSEE.  The terms of providing such merchant
processing services shall be subject to a separate agreement and are not
included herein.







2.

PAYMENT

2.1

In consideration for the licenses granted hereunder, LICENSEE agrees to pay to
Licensor TWO HUNDRED FIFTY THOUSAND UNITED STATES DOLLARS ($250,000)
(hereinafter the “License Fee”).




2.2

The License Fee owed LICENSOR shall be payable according to the following
schedule when LICENSOR achieves certain benchmarks:




2.2.1

TEN THOUSAND UNITED STATES DOLLARS ($10,000) upon execution of this license
agreement;








2




--------------------------------------------------------------------------------



2.2.2

TWENTY THOUSAND UNITED STATES DOLLARS ($20,000) when LICENSOR successfully
demonstrates the integration, publishing design, and on-boarding screens of its
Technology with the Android application package file (APK);




2.2.3

TWENTY THOUSAND UNITED STATES DOLLARS ($20,000) when LICENSOR successfully
integrates the Android app with the iPIN device as demonstrated by transferring
the transaction details to the app after a card swipe occurs;




2.2.4

SIXTY THOUSAND UNITED STATES DOLLARS ($60,000) when LICENSOR successfully
demonstrates a card transaction including posting the status to the merchant
call back uniform resource locator (URL);




2.2.5

SIXTY THOUSAND UNITED STATES DOLLARS ($60,000) when LICENSOR successfully
demonstrates a front end data base set up that enables an iPIN device user to
affect an iPIN device transaction;




2.2.6

SIXTY THOUSAND UNITED STATES DOLLARS ($60,000) when LICENSOR successfully
demonstrates the completed, back-end development of the iPIN device  Android app
including any and changes needed to support it;




2.2.7

TWENTY THOUSAND UNITED STATES DOLLARS ($20,000) when LICENSOR successfully
demonstrates the completed testing and deployment for in house participants
applying the iPIN device Android app to the iPIN device for Apple  iOS app,
including testing and deployment.




2.3

All payments due LICENSOR shall be made in United States currency by check or
wire transfer drawn on a United States bank, unless otherwise specified by
LICENSOR.




2.4

The License Fee may be offset by the amount of any financial obligations with
LICENSOR has incurred to LICENSEE or any of its affiliates.  Such financial
obligations are estimated to be FIFTY SEVEN THOUSAND UNITED STATES DOLLARS
($57,000) as of the date hereof.




2.5

LICENSEE agrees to pay to LICENSOR the royalty recited in Schedule A
(hereinafter the “Royalty”) based on LICENSEE’s Net Sales of Licensed Products.
 




2.6

LICENSEE agrees to issue to LICENSOR one million (1,000,000) shares of LICENSEE
common stock, which shall be restricted from trading according to security law
rules and regulations.   




2.7

LICENSOR agrees to issue to LICENSEE one million (1,000,000) shares of LICENSOR
common stock, which shall be restricted from trading according to security law
rules and regulations.




2.8

No delay or failure of LICENSOR to meet any of the benchmarks enumerated in
Section 2.2 shall reduce or limit any of the rights conveyed to LICENSEE under
Section 1.





3




--------------------------------------------------------------------------------




3.

RECORD INSPECTION AND AUDIT

3.1

LICENSOR shall have the right, upon reasonable notice, to inspect LICENSEE’s
books and records and all other documents and material in LICENSEE’s possession
or control with respect to the subject matter of this Agreement.  LICENSOR shall
have free and full access thereto for such purposes and may make copies thereof.




3.2

All books and records relative to LICENSEE’s obligations hereunder shall be
maintained and made accessible to LICENSOR for inspection at a location in the
United States for at least one (1) years after termination of this Agreement.







4.

CONFIDENTIALITY

4.1

Each Party acknowledges that it will have access to certain confidential
information of the other Party concerning the other Party's business, plans,
clients, technology, and products and other information held in confidence by
the other Party ("Confidential Information"). Confidential Information includes
all information in tangible or intangible form that is marked or designated as
confidential or that, under the circumstances of its disclosure, should be
considered confidential. Confidential Information also includes, without
limitation information obtained by either party from third parties for use under
this Agreement, and the terms of this Agreement. Each Party agrees that it will
not use in any way, for its own account or the account of any third party,
except as expressly permitted by, or required to achieve the purposes of, this
Agreement, nor disclose to any third party (except as required by law or to that
party's attorneys, accountants and other advisors as reasonably necessary), any
of the other Party's Confidential Information and will take reasonable
precautions to protect the confidentiality of such information, at least as
stringent as it takes to protect its own Confidential Information.

 

4.2

Notwithstanding the foregoing, Confidential Information shall not include
information which: (i) is known to the receiving party at the time of disclosure
or becomes known to the receiving party without breach of this Agreement; (ii)
is or becomes publicly known through no wrongful act of the receiving party or
any subsidiary of the receiving party; (iii) is rightfully received from a third
party without restriction on disclosure; (iv) is independently developed by the
receiving party or any of its subsidiary; (v) is furnished to any third party by
the disclosing party without restriction on its disclosure; (vi) is approved for
release upon a prior written consent of the disclosing party; (vii) is disclosed
pursuant to judicial order, requirement of a governmental agency or by operation
of law.




4.3

The receiving party agrees that it will not disclose any Confidential
Information to any third party and will not use Confidential Information of the
disclosing party for any purpose other than for the performance of the rights
and obligations hereunder during the term of this Agreement and for a period of
five (5) years thereafter, without the prior written consent of the disclosing
party. The receiving party further agrees that Confidential Information shall
remain the sole property of the disclosing party and that it will take all
reasonable precautions to prevent any unauthorized disclosure of Confidential
Information by its employees. No license shall be





4




--------------------------------------------------------------------------------

granted by the disclosing party to the receiving party with respect to
Confidential Information disclosed hereunder unless otherwise expressly provided
herein.




4.4

Upon the request of the disclosing party, the receiving party will promptly
return all Confidential Information furnished hereunder and all copies thereof.




4.5

The Parties agree that all publicity and public announcements concerning the
formation and existence of this Agreement shall be jointly planned and
coordinated by and among the Parties. Neither party shall disclose any of the
specific terms of this Agreement to any third party without the prior written
consent of the other party, which consent shall not be withheld unreasonably.
Notwithstanding the foregoing, any party may disclose information concerning
this Agreement as required by the rules, orders, regulations, subpoenas or
directives of a court, government or governmental agency, after giving prior
notice to the other party.




4.6

If a party breaches any of its obligations with respect to confidentiality and
unauthorized use of Confidential information hereunder, the non-breaching party
shall be entitled to equitable relief to protect its interest therein, including
but not limited to injunctive relief, as well as money damages notwithstanding
anything to the contrary contained herein.




4.7

Except as otherwise set forth in this Agreement, neither party will make any
public statement, press release or other announcement relating to the terms of
or existence of this Agreement without the prior written approval of the other.







5.

OBLIGATIONS OF LICENSOR

5.1

Beginning upon the effective date of this Agreement, LICENSOR shall meet with
and provide LICENSEE with such Intellectual Property relating to the
installation and operation of specifications, designs, and processing
procedures, methods, layout and the like which LICENSOR believes LICENSEE may
require in order to implement and sell Licensed Products in the Territory.




5.2

LICENSOR shall also provide LICENSEE, at its principal place of business, such
qualified experts for implementing and developing the Products and for assisting
LICENSEE on any problems or matters which require on-the-spot assistance, and
for such periods and in such number as identified in Schedule A annexed hereto.
 







6.

OBLIGATIONS OF LICENSEE

6.1

LICENSEE represents that it has the financial resources and business operations
which will enable it to manufacture, distribute, sell and otherwise reasonably
commercialize the Licensed Products throughout the Territory, and that it shall,
during the term of this Agreement and any renewal thereof, use its best efforts
to promote the distribution and sale of such Licensed Products in the Territory.
 LICENSEE further agrees that it will, in good faith and with reasonable
diligence, conduct all operations including implementation, marketing,
distribution and sale of Licensed Products, in accordance with the highest
standards of business customs of the industry and





5




--------------------------------------------------------------------------------

that it will endeavor to sell Licensed Products throughout the Territory,
utilizing its skill and resources in such effort to the extent that high
standards of business practice and judgment dictate.




6.2

LICENSEE shall fully comply with the marking provisions of the intellectual
property laws of the applicable countries in the Licensed Territory.







7.

REPRESENTATIONS AND WARRANTIES

7.1

LICENSOR represents and warrants that (i) LICENSOR has the right and power to
grant the licenses granted herein and that there are no other agreements with
any other party in conflict with such grant; and (ii) LICENSOR has no actual
knowledge that the Intellectual Property licensed hereunder infringe any valid
rights of any third party.




7.2

LICENSEE represents and warrants that the (i) LICENSEE has the power and
authority to enter into and perform its obligations pursuant to this Agreement.







8.

TERM AND TERMINATION

8.1

This Agreement shall be effective as of the date of execution by both parties
and shall extend for two (2) years from the effective date thereof (hereinafter
the “Term”).  Thereafter, it shall be automatically renewable for successive one
(1) year periods for an additional ten (10) years provided the LICENSOR has
receives a minimum of FIVE MILLION UNITED STATES DOLLARS in Royalty payments for
each of the three (3) through twelve (12) successive years from the date hereof.




8.2

LICENSOR Right to Terminate.   LICENSOR shall have the right to immediately
terminate this Agreement by giving written notice to LICENSEE in the event that
LICENSEE files a petition in bankruptcy, or is adjudicated bankrupt or
insolvent, or makes an assignment for the benefit of creditors or an arrangement
pursuant to any bankruptcy law.




8.3

LICENSEE Right to Terminate.  LICENSEE shall have the right to terminate this
Agreement at any time upon thirty (30) days’ written notice to LICENSOR, such
termination to become effective at the conclusion of such thirty-day period.




8.4

Upon the expiration or termination of this Agreement, all exclusive rights
granted to LICENSEE under this Agreement shall forthwith terminate.







9.

INFRINGEMENT

9.1

LICENSOR agrees to defend the Technology against infringement by third parties
upon notification by LICENSEE to LICENSOR with or without the request that
LICENSOR proceed to take such steps to end such infringement.  If LICENSOR does
not institute an infringement suit within thirty (30) days after LICENSEE’s
written request that it do so, or





6




--------------------------------------------------------------------------------

should LICENSOR thereafter fail to press such action vigorously, LICENSEE may
institute and prosecute such lawsuit in the name of LICENSOR.




9.2

The parties agree to fully cooperate with the other party in the prosecution of
any such suit.  The party bringing suit shall reimburse the other party for the
expenses incurred as a result of such cooperation.







10.

INDEMNITY

10.1

LICENSEE agrees to defend, indemnify and hold LICENSOR and its officers,
directors, agents, and employees, harmless against all costs, expenses, and
losses (including reasonable attorney fees and costs) incurred through claims of
third parties against LICENSOR based on the implementation or sale of the
Licensed Products including, but not limited to, actions founded on product
liability.




10.2

LICENSOR agrees to defend, indemnify and hold LICENSEE and its officers,
directors, agents, sub-licensees, employees, and customers, harmless against all
costs, expenses, and losses (including reasonable attorney fees and costs)
incurred through claims of third parties against LICENSEE based on a breach by
LICENSOR of any representation and warranty made in this Agreement, including
but not limited to claims by a third party of infringement based on the
implementation, use, or sale of items embodying the invention of the Technology.







11.

TAXES AND GOVERNMENTAL APPROVALS

11.1

LICENSEE shall be solely responsible for the payment of any and all taxes, fees,
duties and other payments incurred in relation to the manufacture, use and sale
of the systems and methods of the Intellectual Property or Licensed Products.




11.2

LICENSEE shall be solely responsible for applying for and obtaining any
approvals, authorizations, or validations necessary to effectuate the terms of
this Agreement under the appropriate national laws of each of the countries in
the Licensed Territory.







12.

NOTICE

12.1

Any notice required to be given under this Agreement shall be in writing and
delivered personally to the other designated party at the above stated address
or mailed by certified, registered or Express mail, return receipt requested or
by Federal Express.




12.2

Either party may change the address to which notice or payment is to be sent by
written notice to the other under any provision of this paragraph.











7




--------------------------------------------------------------------------------



13.

MISCELLANEOUS

13.1

JURISDICTION/DISPUTES - This Agreement shall be governed in accordance with the
laws of the State of California, without regard to the conflict of laws.  All
disputes under this Agreement shall be resolved by litigation in the courts of
the State of California including the appropriate United States District Court
therein and the Parties all consent to the jurisdiction of such courts, agree to
accept service of process by mail, and hereby waive any jurisdictional or venue
defenses otherwise available to it.

13.2

 AGREEMENT BINDING ON SUCCESSORS - The provisions of this Agreement shall be
binding and inure to the benefit of the Parties hereto, their heirs,
administrators, successors, and assigns.

13.3

ASSIGNABILITY - Neither Party may assign this Agreement or the rights and
obligations hereunder to any third party without the prior express written
approval of the other Party which shall not be unreasonably withheld.

13.4

WAIVER - No waiver by either Party of any default shall be deemed as a waiver of
prior or subsequent default of the same of other provisions of this Agreement.

13.5

SEVERABILITY - If any term, clause, or provision hereof is held invalid or
unenforceable by a court of competent jurisdiction, such invalidity shall not
affect the validity or operation of any other term, clause, or provision and
such invalid term, clause, or provision shall be deemed to be severed from this
Agreement.

13.6

FORCE MAJEURE - Except for obligations to make payment, neither Party shall be
deemed in breach of this Agreement for any failure to perform an obligation
where such failure is cause by an Act of God, war, or major natural disaster
(i.e. hurricane, flood, earthquake).

13.7

INTEGRATION - This Agreement constitutes the entire understanding of the
Parties, and revokes and supersedes all prior agreements between the Parties and
is intended as a final expression of their Agreement.  It shall not be modified
or amended except in writing signed by the Parties hereto and specifically
referring to this Agreement.  This Agreement shall take precedence over any
other documents which may conflict with this Agreement.











8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto, intending to be legally bound hereby,
have each caused to be affixed hereto its or his/her hand and seal the day
indicated.







IPIN DEBIT NETWORK, INC.

INFANTLY AVAILABLE, INC.







By: /s/ Thomas S. Hughes

By: /s/ J. Christopher Mizer




Thomas S. Hughes

J. Christopher Mizer

Chief Technology Officer

President and CEO

May 15, 2014

May 15, 2014





9




--------------------------------------------------------------------------------

SCHEDULE A

TO

LICENSE AGREEMENT

DATED MAY 14, 2014

BETWEEN

IPIN DEBIT NETWORK, INC.

AND

INFANTLY AVAILABLE, INC.







1.  Intellectual Property




1.1

The inventions, systems, methods, apparatuses, techniques, and know-how embodied
in the following pending patent applications and/or issued patents: U.S. Patents
5,336,870 and 5,809,143.




1.2

The inventions, systems, methods, apparatuses, techniques, and know-how embodied
in the following:

i.

the iPIN device;

ii.

the iPIN Debit Network;

iii.

the iPIN Debit Processing Center;

iv.

the acquiring, settlement, and processing of transactions by merchant
processors;

v.

the encryption and transmission of electronic and/or mobile financial
transactions; and

vi.

All future technology developed by the LICENSOR.







2.  Licensed Products










2.1

The Licensed Products are as follows:

i.

the iPIN device;

ii.

the iPIN Debit Network;

iii.

the iPIN Debit Processing Center;

iv.

the acquiring, settlement, and processing of transactions by merchant
processors;

v.

the encryption and transmission of electronic and/or mobile financial
transactions;

vi.

All other applications of all current and future technology developed by the
LICENSOR.











10




--------------------------------------------------------------------------------

3.  Licensed Territory













3.1

The following countries shall constitute the Licensed Territory:  

i.

The United States of America and its territories;

ii.

The United Mexican States (Mexico); and

iii.

Japan; and

iv.

Republic of Korea (South Korea).







4.   Royalty
















4.1

The Royalty Rate is FIVE PERCENT (5.0%) of Net Sales.




4.2

The Royalty owed LICENSOR shall be calculated on a monthly basis (hereinafter
the “Royalty Period”) and shall be payable no later than forty-five (45)  days
after the termination of the preceding monthly period.




4.3

For each Royalty Period, LICENSEE shall provide LICENSOR with a written royalty
statement.  Such royalty statement shall be certified as accurate by a duly
authorized officer of LICENSEE.  LICENSOR will also be given access to the
processing server for daily reporting on the usage of Licensed Products.
 LICENSEE shall also share access with LICENSOR for the processing server for
daily reporting on the usage of Licensed Products to sub-licensees.




4.4

“Net Sales” shall mean LICENSEE’s actual cash collections from sales of Licensed
Products.  Net Sales shall be calculated after all appropriate allowances for
returns and warranty claims.  Net Sales shall exclude sales accruals and
deferred revenue obligations. Net Sales from processing transactions using any
Licensed Product shall include the actual cash collections from such processing
transaction less any network payments to VISA and/or MasterCard, card issuer
payments, front-end processor payments, and back-end settlement fee payments.
 Net Sales shall also include the actual cash collections from sales of Licensed
Products to any distributor or sub-licensee by LICENSEE.




4.5

All payments due LICENSOR shall be made in United States currency by check drawn
on a United States bank.








11


